Pish, P. J.
1. A ground of a motion for new trial assigning error in the admission of evidence must, to entitle it to consideration, itself show, literally or in substance, what the evidence in question was.
2. A power of attorney from a corporation, authorizing an agent to convey land in this State, signed by its president and secretary, and given under the seal of the corporation which was affixed thereto, was sufficient to authorize the agent to exercise the power. Carr v. Georgia Loan and Trust Co., 108 Ga. 757 ; Dodge v. American Freehold Co., 109 Ga. 394.
3. A power of sale in a deed to a corporation, given to secure a debt, may be exercised through the instrumentality of a duly authorized agent. Ray v. Home and Foreign Co., 98 Ga. 122.
4. A consul of the United States is authorized to take at his consulate an acknowledgment of a deed to realty situated in this State , and his certificate, under official seal, is evidence of such acknowledgment. Civil Code, § 3621.
. 6. The evidence warranted the verdict, and there was no error in overruling the motion for a new trial. Judgment affirmed.

All the Justices concur.